Order entered December 5, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00751-CV

   NIKOLAY VLADOV, TEODORA ARSOVA, AND ELENA ARSOVA,
                       Appellants

                                        V.

      AUTOHAUS, LLC D/B/A EWING AUTOMOTIVE GROUP AND
             MERCEDES BENZ OF PLANO, Appellees

                On Appeal from the County Court at Law No. 2
                            Collin County, Texas
                    Trial Court Cause No. 002-02979-2020

                                     ORDER

      The reporter’s record in this appeal is overdue. By postcard dated October

6, 2022, we notified the official court reporter for County Court at Law No. 2 that

the reporter’s record was overdue. We directed the reporter to file the record

within thirty days. To date, however, we have not received any response.

      Accordingly, we ORDER court reporter Kristen Kopp to file, NO LATER

THAN DECEMBER 20, 2022, (1) the reporter’s record, (2) written verification
no hearings were recorded, or (3) written verification appellants have not paid or

made arrangements to pay for the record. We notify appellants that if we receive

verification appellants have not paid or made arrangements to pay for the

reporter’s record, we will order the appeal submitted without the reporter’s

record. See TEX. R. APP. P. 37.3(c).

      We DIRECT the Clerk of the Court to send copies of this order to the

Honorable Barnett Walker, Presiding Judge of County Court at Law No. 2; Ms.

Kopp; and, the parties.

                                            /s/   BONNIE LEE GOLDSTEIN
                                                  JUSTICE